It is an honour to address the General Assembly today as the President of Georgia. Georgia is a small country on the edge of Europe that for the past 28 years has experienced quite a few shocks and transformations — recovering its independence, opening its borders, the first wave of globalization, shifting to a market economy and enduring open or protracted conflicts, war and occupation. At the same time, despite all of those things, Georgia is among the democratic countries of the world that enjoy economic and social development, and it remains one of the main islands of stability in a complex region.
We are a country with a small population, and we know very well the price of solidarity. Given our location, we know that we are an integral part of a region where, without peace, global challenges cannot and will not be overcome. We are also fully conscious that the destiny of the planet is also our destiny.
Georgia, like all present here, faces the global challenges that confronting today’s world — climate change, biodiversity loss, universal and accessible health, education for all, and overcoming poverty, unemployment and inequalities. The 17 Sustainable Development Goals (SDGs) of the 2030 Agenda for Sustainable Development are all essential to tackle those challenges. They provide the path towards a radical transformation in both the way we look at the world and our behaviour patterns. The only way to overcome global challenges is to see and treat them as a whole — a complex, multifaceted threat, but doing so is far from easy. The world is much more complex than that, and so are the answers that we must find to those challenges. We need more systemic approaches and holistic thinking.
Georgia will spare no effort in working towards the 2030 Agenda’s SDGs, together with all actors in society, be they public or private, together with our neighbours and partners, because solidarity and joint effort will be key for success. That is why we are here all here today, and that is why we believe in the necessary conciliation between sovereignty and multilateralism.
While looking towards 2030 and with the determination to achieve our common goals, there are some more immediate challenges that we must overcome in order to succeed. We need new thoughts. We must dare, experiment and develop new options. We can no longer be afraid of initiative.
What is true for the world and is true for Georgia. Our leading challenge, and thus our priority, is peace — the ultimate goal of every society — but it is the very essence and the raison d’être of the United Nations. Global security is a global challenge. Wars, conflicts and terrorism pose a clear and massive threat to the lives of millions of citizens and provoke mass migrations and hordes of refugees.
We share the grief of the families of the victims of terrorism. We understand their fear and anger. And we will play our part in the common fight against that invisible enemy. Georgia is therefore a substantial contributor to peace missions, whether yesterday in Iraq or today in Afghanistan, whether in Mali or the Central Africa Republic, far from our borders but close to us in our duty of solidarity.
War and conflict have been part of our history. For centuries, Georgia has suffered numerous invasions by numerous invaders. Tbilisi, our capital city, has been burned down 26 times, while parts of our territory have been occupied for short or long periods, and its religion and identity have been actively suppressed at different times. Yet Georgia has survived, and today we proudly remain on the map of independent sovereign democratic countries. We responded with the same resilience in confronting the tragic war of 2008, which led to the occupation of 20 per cent of our territory by Russia.
As President of Georgia, I must speak out here on the plight of our people living on the administrative boundary line that divides relatives and villages, where incidents and provocations have become constant and where illegal demarcation is actively pursued, preventing a normal, peaceful life for our citizens. I have to speak out for our citizens living in the occupied territories of Abkhazia and Tskhinvali, who are subjected to continuous human rights violations and restrictions of their freedom of movement and access to health and education services. The crossing points to both regions are periodically closed, causing immense humanitarian suffering.
I have to speak out and warn the world — in occupied Abkhazia not only the Georgian language but also the Abkhaz language, which the Georgian Constitution recognizes and I must defend as the President of Georgia, as well as the Abkhaz identity, are on the verge of disappearance. Abkhazian people are suffering a drastic demographic reduction. I must warn the Assembly: a world without the Abkhazian language, identity and traditions will be a much poorer place. We must all unite to protect and save that rich cultural diversity, which led the Arabs to refer to the Caucasus as the mountain of languages.
I have to speak out for our internally displaced persons and refugees, who for decades now have been unable to return to their homes and lands.
Our response to the tragedy of war and occupation has been multifaceted. Our response has been to preserve peace and development by keeping our word and respecting to the letter our commitments under the ceasefire agreement of 2008. Hence we have no military forces whatsoever close to the occupation line, and Georgia has unilaterally renounced the use of force.
Our response has been to extend our hand through the Step to a Better Future peace initiative, which allows citizens from the occupied territories access, whenever they are not prevented from exercising it, to enjoy health and education services, share in business opportunities and take part — even if, alas, only marginally — in Georgia’s economic development.
Our response has been openness and tolerance. Last year, for instance, we received 1,500,000 Russian tourists without any incident being reported.
Our response has been to stay the course on our determined path of economic and democratic development, and not to let anything divert us from our ambitions and concrete goals of European and Euro-Atlantic integration. We have managed to make remarkable progress on all those fronts without ever changing course or restricting our efforts, and always with a clear vision of our destiny. That has been, to some extent, our peaceful victory over war and occupation, tragedy and destruction.
When we talk about the goal of peace and ending conflict and occupation, however, we must also act. We need movement and diplomacy. We have renounced the use of force but we have not renounced dialogue. We are resilient but we are not reconciled and resigned to the status quo. We need to make change happen, and that is what we cannot do alone. We need the engagement of all towards the objective of sustainable peace in the region.
We must enhance the political dimension of the existing formats for dialogue in order to at last to allow discussions on substance. We need to move from expert discussions to genuine political negotiations. Political will is needed on all sides to make the Geneva format, for instance, an instrument for solving the conflict and not solely managing it. Political will is needed to invent, if necessary, new formats.
Every forum and dialogue, formal or informal, should be used to engage Russia in discussions on the strict implementation of the ceasefire agreement and on allowing the European Union Monitoring Mechanism, as was agreed, to monitor all Georgian territory, because de-escalation along the line of occupation is our top priority, which would then pave the way towards an effective settlement. It should also be very clear that new conflicts should not cause us to forget older ones, for that would be a destructive message and peace is not divisible.
Peace is not challenged only by war, but also and increasingly by a new internal threat that is gradually affecting all our States and societies. Polarization, the erosion of civil values and of mutual respect, hate speech, fake news and conspiracy theories are creating a black hole that is undermining the fabric of our society and eroding the foundations of democracy. The answer is there, in front of us — we must revive our traditional values. Tolerance is one essential value; pluralism is only an empty word if it does not mean respect for the ideas of others.
Georgia, which has for centuries been a model for religious, ethnic and cultural tolerance and openness, could be at the forefront of a battle that must involve us all. International society must be made of free citizens and healthy societies. We cannot achieve anything — let alone the SDGs — if we are weakened from within, divided and fighting each other. That is my appeal to Georgians, but not only to Georgians.
Overcoming poverty has been the leading concern for Georgian Governments. Georgia is on the right path to sustainable growth, striving to modernize and raise our economy to international standards so that it can take its place in world markets and make better use of its unique standing between the European and Asian markets to which it has free access.
Yet we need to do more. Education and the acquisition of skills are key to overcoming unemployment and poverty — they are not only the fundamental right of any human being but a vital condition for the sustainable development of any country. Ensuring quality and affordable education is one of the main priorities of Georgia today, and a key objective of national development. That priority is not only a matter of words but is also backed by numbers in the budget, which plans to bring the share of education to 6 per cent of gross domestic product by 2022. We have undertaken a number of reforms aimed at transforming our education system to raise free citizens who will be competitive on the international platform.
Science and technology research and innovation are the basis for our future development, and we attach great importance to the internationalization of education through cooperation with leading European and American institutions and by opening our doors to foreign students. Georgian students are eager to become part of the larger world, and 3,600 students have taken part in the European Erasmus programme.
Migration has become our common plight, generating widespread fear and anxiety. Some countries fear a future decline because they are losing their vitality, their brains and their younger generations to the outside world. Others, seeing foreign migrants arriving en masse, fear that those newcomers will take natives’ jobs and dilute their national identity. Some migrants are legally moving to countries with better opportunities; most are illegal and looking for what they cannot find in their home countries, which they are fleeing primarily because of war, destruction or persecution.
In addition, climatic changes are on the verge of producing a massive new category of migrants, who will leave territories turning to deserts, flooded by rising seas or destroyed by hurricanes or fires. On this issue, too, the answer must be global. States need to find common approaches to regulate what cannot be stopped.
Georgia, today facing both emigration and immigration, in addition to its 300,000 internally displaced persons, is actively looking for solutions. Reducing illegal migration is necessary to preserve one of the most precious benefits of our European integration process — visa liberalization. Beyond better controls at the borders, which are needed and are under way, but short of reinstating a strict visa procedure, there are solutions. One is to increase the standards of living and bringing to our country social protection, job security and the quality of life that most emigrants are seeking elsewhere. Georgia sees its European integration path as the most direct way to that end, and we are on that road.
The second path is to regulate the flows, by bilateral or multilateral agreements among States, to allow for legal and temporary employment in fields of mutual interest. Georgia is actively working to develop agreements on circular migration with its main partners. Uncontrolled and unregulated migration will remain a factor of major disruption that could affect peace and stability, but managed and regulated migrations can become assets for better mutual understanding and communication among cultures and civilizations, and vectors for more tolerance and mutually enriching experiences.
I represent a country which, by mythology, is linked it to health and medicine through Medea, the goddess of medicine. It is therefore not surprising that we traditionally attach significant value to health. Nor is it surprising that we have produced outstanding doctors who practice throughout the world. Georgia is increasingly becoming a destination for health tourism because of its numerous thermal resorts, which are being modernized.
We share the core principle that health is the inalienable right of every human being, which means providing universal and affordable access to quality health services. That inalienable right is threatened today by the rising cost of treatments and medicines. In today’s world, we are curing ever more illnesses and medicine makes incredible miracles possible, but the costs are rising exponentially, challenging social budgets, public services and individual resources.
Georgia has made the political choice to move towards a universal health coverage system and tripled health allocations across all sectors. Today, 90 per cent of our population has access to essential primary-care services. We have also attained notable progress in the fields of maternal and child health, tuberculosis and drug-resistant tuberculosis, and HIV/AIDS has almost been eradicated. We have successfully implemented a hepatitis C eradication programme with the support of the United States Centers for Disease Control, the World Health Organization and private partners, thereby setting a global precedent for nationwide chronic-illness eradication through treatment. That is major cause of hope.
We still have significant challenges to overcome but I am proud that just two weeks ago we announced the launch of a centre for paediatric oncology, with the support of the United States Agency for International Development. We hope that this project will be the basis for international cooperation in Georgia.
Climate change, it is clear to us all, affects every individual and every country. We are already directly feeling its effects and we understand our responsibility to act to preserve our planet so our children have a place to live. Some territories are being turned into deserts, flooded by rising seas or destroyed by hurricanes, as we have just witnessed, or fires.
Georgia, as a party to the United Nations Framework Convention on Climate Change, is fully committed to the objectives of the Convention and endorses the findings of the Intergovernmental Panel on Climate Change. Georgia therefore updated its nationally determined contribution, in parallel with the elaboration of a climate action plan for the 2021-2030 period, ensuring that in 2030 greenhouse gas emissions will remain at 40 per cent below the level recorded in 1990. The Climate Action Summit demonstrated the momentum and showed the potential to leap forward by giving the climate community more ambitious measures for implementing the Paris Agreement.
Georgia, like many small countries, does not have industries that produce greenhouse gases, but like any other State we are feeling the impact and adapting. We aim to build a climate-resilient Georgia and to reduce climate-driven losses.
Georgia today represents a unique reservoir of biodiversity of fauna and flora, with a great number of endemic species. We are conscious that this unique geographic situation and our unique biodiversity must be preserved for the future of our planet. We are therefore developing an integrated climate policy process, led by the Interministerial Committee on Climate Change, and putting in place climate-friendly incentives in the energy sector, as well as green-economy and energy- efficiency policies.
Prevention is key. It is true that we cannot control the weather, but there is nothing inevitable about natural disasters. What is more, by helping local communities to understand and reduce disaster risk, Georgia is strengthening a culture of resilience that is a core value of democracy and self-government.
Finally, we cannot fight together if we do not share the same basic values. One of these is democracy. It is what allows for the full involvement, responsibility and commitment of each and every citizen in this global war we are embarking upon against global threats.
It has been 28 years since Georgia chose to become a democratic country again, as it was during its first period of independent. Gradually, we have shifted from being a presidential Republic to a parliamentary system. We have moved through peaceful transitions of power to an ever more transparent and open electoral system. The adoption of a fully proportional system for the upcoming 2020 parliamentary elections may even result in a coalition Government. Pluralistic and vivid media has become a reality in today’s Georgia. Reporters Without Borders ranks Georgia 60th, which represents robust progress from our 104th ranking of a few years ago. The most recent decision of the Strasbourg European Court of Human Rights reinforces property rights, including in the media sector, and has resulted in more pluralism.
The new Constitution, adopted last year, reaffirms the strict principle of the separation of powers, guarantees all fundamental rights and sets a high standard by introducing a large set of new social rights, making it one of the most progressive Constitutions of the world — as was the 1921 Constitution of Georgia, which contained early recognition of the right of women to vote and be elected. Five women participated in the first Constituent Assembly. Georgia was the first country to elect a Muslim woman to office. Today, I am among 11 women Presidents in the world, and the first in our region.
Georgia is now embarked on the fourth wave of judicial reforms, which aims at ensuring a higher standard of independence in the judiciary and building public confidence in the court system. This stage is the most delicate and the one for which we need increased support and assistance from partners. Progress has already been made and can be measured. The number of complaints submitted by Georgian citizens to the European Court of Human Rights in Strasbourg has decreased 11-fold over the past six years, from 4,453 to 415. Georgia is ranked 41st out of 126 States in the Rule of Law Index 2019.
Beyond the law adopted in 2014 on the elimination of all forms of discrimination, we are also taking important steps towards ensuring equality and safety in labour relations, employment and occupation and prohibiting sexual harassment, as well as developing the code on the rights of the child, fully aligned with the Convention on the Rights of the Child.
To conclude, 50 years ago we had a dream and humankind landed on the moon. We shall not forget how difficult that was in terms of human, financial and scientific resources and sacrifices — and we faced those challenges. But today, we have a new challenge, a new dream. The 2030 Agenda for Sustainable Development is probably the most ambitious global agenda humankind has ever designed. It could be summed up by a simple message — come back to Earth. We have inherited one planet and it is where Georgians want to live, peacefully. We all have to remember that we have only one life to live and only one planet to save.
